Citation Nr: 1523668	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee, status post lateral meniscal tear with degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to higher initial ratings for lumbar spine degenerative arthritis, rated as 10 percent disabling effective October 1, 2007; rated as 20 percent disabling effective August 19, 2010; and rated 40 percent disabling effective November 1, 2012.  

3.  Entitlement to compensable rating for scar, post umbilical hernia repair.  

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in February 2008 and October 2010; a statement of the case was issued in July 2010; and a substantive appeal was received in August 2010.   

The Veteran presented testimony at a Board hearing in February 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The RO, in its August 2008 rating decision, granted service connection for lumbar spine degenerative arthritis and assigned a rating of 10 percent.  Subsequently, it issued a May 2014 rating decision in which it granted a 20 percent rating effective August 19, 2010 and a 40 percent rating effective November 1, 2012.  

The Veteran, at his February 2015 Board hearing, stated that he could not work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The Board notes that at the Veteran's Board hearing, he testified that he experiences internal pain at the site of his post umbilical scar.  It appears to the Board that this may represent a residual of the hernia repair that is separate and distinct from that of the scar.  The Board finds that the issue of entitlement to a separate rating for abdominal pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 correspondence, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits for an unspecified disability/disabilities.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA disability determination have not yet been associated with the claims file and it appears likely that they would be relevant in the present case.




Right knee, lumbar spine

The Board notes that the Veteran's most recent VA examination took place in November 2012.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran underwent right knee surgery in December 2013.  He indicated that his lumbar spine disability has become more severe since the most recent examination.  A VA examination is warranted to determine the current severity of the disabilities.    

Scar

The RO noted that a compensable rating would be warranted for a scar that was painful on examination.  The Board notes that at his February 2015 Board hearing, the Veteran testified that that he experiences internal pain at the site of the scar (Transcript, p. 16).  The Board finds that a VA examination is warranted to determine the current severity of the scar.  

TDIU

The Veteran's claim for a TDIU is dependent in part on the percentage thresholds outlined under 38 C.F.R. § 4.16(a).  As the Veteran's combined rating may change as the increased rating claims are adjudicated, the TDIU issue is deemed inextricably intertwined with the rating issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee and lumbar spine disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should also should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his post umbilical hernia scar.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







